—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered March 5, 1998, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied the effective assistance of counsel. Under the totality of the circumstances, the defendant’s attorney provided meaningful representation (see, People v Lee, 129 AD2d 587).
The defendant’s contention that the trial court failed to instruct the jury that the lesser-included offenses should be considered only in the alternative is unpreserved for appellate review (see, People v Flowers, 274 AD2d 523). In any event, although the jury recorded verdicts of guilty for both the greater *690and lesser-included offenses on the verdict sheet, the trial court clarified, before discharging the jury, that it intended to find the defendant guilty of the greater offenses. The trial court properly recorded and accepted as the final verdict the verdict as to those counts only (see, CPL 310.80; People v Greenfield, 70 AD2d 662, 663). Goldstein, J. P., Florio, Luciano and H. Miller, JJ., concur.